Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Drew Fortney on August 12, 2022.

The application has been amended as follows: 
IN THE CLAIMS:

10. (Currently Amended) A substrate processing apparatus comprising: a first electrode inside a chamber, receiving radio-frequency (RF) power from an external component and having a plurality of openings two-dimensionally arranged at regular intervals; a gas injection portion including first nozzles, penetrating through a protrusion protruding from a bottom surface respectively in the openings, and second nozzles, on the bottom surface around each of the first nozzles, wherein the gas injection portion is on the first electrode and spaced apart from the first electrode by a constant interval to form an auxiliary plasma space, and a gap between the openings and the protrusion, the gas injection portion is grounded, the gas injection portion includes a first gas distribution portion and a second gas distribution portion, the second gas distribution portion includes a plurality of first-direction flow path holes on the first electrode, extending parallel to each other in a first direction, and a pair of second-direction flow path holes connecting opposite ends of the first-direction flow path holes, the first gas distribution portion is on the second gas distribution portion, a gas buffer space is provided between a bottom surface of the first gas distribution portion and a top surface of the second gas distribution portion, the openings of the first electrode are between adjacent first-direction flow path holes at regular intervals in the first direction, the gas buffer space is connected to the first nozzles, and each of the first-direction flow path holes is periodically connected to the second nozzles in the first direction; a gas feeding path penetrating through an edge of the first gas distribution portion to be connected to the second-direction flow path holes; and a radio-frequency (RF) power supply line vertically penetrating through the gas distribution portion between a pair of adjacent first nozzles aligned in the first direction to be connected to the first electrode and to supply RF power to the first electrode, wherein the first nozzles inject a first gas, each of the first nozzles has an external diameter smaller than an internal diameter of the opening of the first electrode, and the second nozzles inject a second gas through the opening of the first electrode after passing through the auxiliary plasma space between the bottom surface of the gas injection portion and the first electrode. 

13. (Currently Amended) The substrate processing apparatus as set forth in claim 10, further comprising: an insulating spacer covering the edge of the first electrode, coupled to a sidewall of the chamber, and between the first gas distribution portion and the second electrode to maintain a constant interval.

18. (Currently Amended) A substrate processing apparatus comprising: a first electrode inside a chamber, receiving radio-frequency (RF) power from an external component and having a plurality of openings two-dimensionally arranged at regular intervals; a gas injection portion including first nozzles, penetrating through a protrusion protruding from a bottom surface respectively in the openings, and second nozzles, on the bottom surface around each of the first nozzles, and on the first electrode and spaced apart from the first electrode by a constant interval to form an auxiliary plasma space, a gap between the openings and the protrusion, wherein the gas injection portion is grounded, the gas injection portion includes a first gas distribution portion and a second gas distribution portion, the first gas distribution portion includes a plurality of first-direction flow path holes, disposed on the first electrode, extending parallel to each other in a first direction, and a pair of second-direction flow path holes connecting opposite ends of the first-direction flow path holes, the first gas distribution portion is on the second gas distribution portion, a gas buffer space is between a top surface of the second gas distribution portion and a bottom surface of the first gas distribution portion, the openings of the first electrode are on the first-direction flow path holes at regular intervals, the gas buffer space is connected to the first nozzles, and each of the first-direction flow path holes is periodically connected to the first nozzles in the first direction; a gas feeding path penetrating through an edge of the first gas distribution portion to be connected to the second-direction flow path holes; and a radio-frequency (RF) power supply line vertically penetrating through the gas distribution portion between a pair of adjacent first nozzles aligned in the first direction to be connected to the first electrode and to supply RF power to the first electrode, wherein the first nozzles inject a first gas, the first nozzle has an external diameter smaller than an internal diameter of the opening of the first electrode, and the second nozzles inject a second gas through the opening of the first electrode after passing through the auxiliary plasma space between the bottom surface of the gas injection portion and the first electrode.

Reasons for Allowance
Claims 10, 13, and 18
The following is an examiner’s statement of reasons for allowance: The above Examiner’s amendment was coordinated with Applicant’s representative to remove lack of antecedence and other minor inconsistencies. The above Examiner’s amendment corrects Applicant’s August 7, 2022 amendment which acted on the Examiner’s indication of allowable subject matter as stated at page 9 of the June 15, 2022 final rejection. See the Examiner’s statements therein for reasons for allowance relative to the closest, and reconfirmed, cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8-11, filed August 7, 2022, with respect to rejections under 35 U.S.C. 112(b), 103, and all drawing objections have been fully considered and are persuasive.  The rejections and objections are withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110048325 A1 - Choi; Sun Hong et al. illustrates an unmixed gas distribution delivery system (114; Figure 2) with many components that are functionally similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716